Citation Nr: 0117333	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for dependents' educational assistance under 
Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946 and from September 1947 to April 1957.  He died on 
October [redacted], 1991.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2000 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a rating decision in November 1991 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death; the 
appellant was duly notified of the decision; she did not file 
a timely substantive appeal, and the decision became final.  
Thereafter, she submitted additional evidence in an attempt 
to reopen the claim; the RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.  


FINDINGS OF FACT

1. A rating decision in November 1991 denied entitlement to 
service connection for the cause of the veteran's death.

2. Additional medical evidence submitted since November 1991 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for the cause of the veteran's death.

3. There is no competent evidence of record that the 
veteran's death was related to his service connected back 
disorder.

4.  The veteran was not rated as totally disabled by reasons 
of service-connected disabilities for the 10 years 
immediately preceding his death. 



CONCLUSIONS OF LAW

1. A rating decision in November 1991, denying entitlement to 
service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

2. Additional evidence submitted since November 1991 is new 
and material, and the claim of entitlement to service 
connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

3. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).

4. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is not warranted.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 19.196 (1991); 38 C.F.R. §§ 3.22, 4.16, 20.1106 (2000).

5. The claim of entitlement to dependents' educational 
assistance benefits lacks legal merit.  38 U.S.C.A. § 3501 
(West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

The law provides that, except as provided in Section 5108, 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.  

In the instant case, at the time of the prior final rating 
decision in November 1991, which denied entitlement to 
service connection for the cause of the veteran's death, the 
evidence included rating actions which evaluated the 
veteran's service connected postoperative lumbar disc 
herniation as 40 percent disabling and the veteran's death 
certificate.  The death certificate listed the immediate 
cause of death as cardiorespiratory arrest due to or as a 
consequence of blount [sic] force injuries to the head, 
chest, and abdomen.  The manner of death was stated to have 
been an accident in which a single car crashed into a tree.  

The additional evidence submitted since November 1991 
includes statements by the appellant and a statement by the 
veteran's family doctor.  

The appellant has stated that medications which the veteran 
took for back pain caused him to have a heart attack while he 
was driving and to sustain fatal injuries in a motor vehicle 
accident.  

In October 1999, the veteran's private physician stated that, 

"This letter is to certify that I have 
treated [the veteran] for back problems 
and heart trouble.  Due to the pain in 
his back, he became a heavy drinker.  His 
drinking affected his heart and this in 
turn according to the coroner caused his 
car accident.  See his death 
certificate."

The statements submitted are new, and the Board finds that 
the physician's statement is material, in that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.  Therefore, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  As the 
appellant has not identified any evidence which might be 
pertinent to her claim which is not of record, and the RO 
notified her of the requirements of the law to establish 
service connection for the cause of the veteran's death, the 
Board finds that VA has complied with the requirements of the 
VCAA and the Board will, therefore, proceed to consider the 
claim of entitlement to service connection for the cause of 
the veteran's death on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  

From their statements, it appears that the appellant and the 
physician are contending that the veteran had a myocardial 
infarction (heart attack) when he drove his vehicle into a 
tree and killed himself.  However, the death certificate only 
says that he died 
of cardiorespiratory arrest as a result of blunt forced 
trauma.  "Arrest" means stoppage; the act of stopping.  
Dorland's Illustrated Medical Dictionary 121 (28th ed., 
1994).  Therefore, cardiorespiratory arrest merely means that 
an individual's heart and respiratory system stopped working, 
as happens when anyone dies.  There is no evidence of record 
that the veteran had a myocardial infarction on the night of 
his death and, indeed, there is no evidence that he had a 
cardiac condition.  The Board finds that there is no 
competent medical evidence that having an immediate cause of 
death of cardiorespiratory arrest means that the individual 
had a myocardial infarction and there is no medical evidence 
of record that the veteran had a myocardial infarction on 
October [redacted], 1991.  In this connection, the Board notes that 
the veteran's family physician did not indicate that he saw 
the veteran on October [redacted], 1991.

Similarly, there is no competent evidence that pain 
associated with the veteran's service connected back 
disorder, or any medication which the veteran may have taken 
for such pain, precipitated a myocardial infarction while the 
veteran was driving his vehicle on October [redacted], 1991.  Nor is 
there any competent evidence of record that the veteran was 
intoxicated at the time of his death or that alcohol use was 
a factor in his death from blunt force trauma.  In that 
connection, the Board notes that an autopsy was not 
performed.  It is thus not necessary for the Board to reach 
the question whether any intoxication of the veteran was a 
result of willful misconduct or was secondary to his back 
disorder.

In sum, there is absolutely no evidence whatsoever that the 
veteran's death was related in any way to his service 
connected back disorder.  Consequently, the preponderance of 
the evidence is against the claim, and  entitlement to 
service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

II.  38 U.S.C.A. § 1318

A statute provides that VA shall pay dependency and indemnity 
compensation to the surviving spouse of a deceased veteran 
described in this section in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318 (West 1991 & 2000).  

Prior to a recent amendment, a regulation, 38 C.F.R. § 3.22 
(1999) also provided that benefits authorized by 38 U.S.C.A. 
§ 1318 shall be paid to a deceased veteran's surviving spouse 
in the same manner as if such veteran's death is service 
connected when the following conditions are met:  

(1)  The veteran's death was not caused by his willful 
misconduct; and 

(2)  The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either (i) was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  

A recent amendment to 38 C.F.R. § 3.22 which defines the term 
"entitled to receive," does not apply in the instant case, 
because it is less favorable to the appellant's claim.  See 
65 Fed. Reg. 1544-45 (Jan. 11, 2000); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Prior to March 4, 1992, a regulation provided that issues 
involved in a survivor's claim for death benefits would be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 19.196 
(1991).  However, effective March 4, 1992, the applicable 
regulation provides that except with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318 and certain cases 
involving individuals whose VA benefits have been forfeited 
for treason or for subversive activities, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (1999) (emphasis 
applied).  

The United States Court of Appeals for Veterans' Claims 
(known as United States Court of Veterans Appeals before 
March 1, 1999) (Court) has held that, for claims filed prior 
to March 4, 1992, showing clear and unmistakable error (CUE) 
in a decision during the veteran's lifetime denying a total 
disability rating was not the only way to demonstrate 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318, in a case where the 
statutory duration requirements for a total disability rating 
had not been met; for claims filed prior to March 4, 1992, 
the surviving spouse was entitled to adjudication of her 
"entitled to receive" claim as though it were a claim 
brought by the veteran prior to his death without regard to 
any prior disposition of the issue during the veteran's 
lifetime; that is, that a claimant could also show that the 
veteran was hypothetically entitled to a total disability 
rating for the statutory period.  Carpenter v. West, 11 Vet. 
App. 140, 146-47 (1998).  

The holding in Carpenter does not apply in the instant case, 
because the appellant did not file her claim under the 
provisions of 38 U.S.C.A. § 1318 prior to March 4, 1992.  

In another case, the Court held that 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 permit a surviving spouse to obtain a 
determination of whether a veteran hypothetically would have 
been "entitled to receive" a total disability rating during 
his lifetime when he had never filed a claim for VA benefits 
and there was, therefore, no final VA decision as to his 
level of disability.  Wingo v. West, 11 Vet. App. 307, 312 
(1998).  The holding in Wingo does not apply in the instant 
case, as the veteran had filed a claim for a total disability 
rating during his lifetime.  

In sum, in the instant case, entitlement to dependency and 
indemnity compensation could only be established if: the 
statutory duration requirements for a total disability rating 
were met; or the statutory duration requirements would have 
been met except for CUE in a rating decision during the 
veteran's lifetime.  

In the instant case, a rating decision in January 1988 denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities; the veteran appealed that 
determination to the Board, which, in a decision of March 
1989, denied the claim. 

It is clear that the veteran was not continuously rated as 
totally disabled for 10 years immediately preceding his death 
in October 1991, and so entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318(b)(1) is not established.  The question thus becomes 
whether the veteran was entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death because a rating decision denying that benefit involved 
CUE. The rating decision of January 1988, which denied 
entitlement to TDIU was subsumed in the Board's decision of 
March 1989 and is not subject to revision or reversal on the 
grounds of CUE. That is so, because, prior to November 1997, 
a VA claimant could bring a CUE challenge, under 38 C.F.R. 
§ 3.105(a), only as to a decision by an agency of original 
jurisdiction and not as to a decision of the Board, Smith v. 
Brown, 35 F.3d 1516-1527 (1994), and where a decision by an 
agency of original jurisdiction was appealed to and affirmed 
by the Board, the decision was subsumed by the Board decision 
and not subject to collateral attack on the basis of CUE, 
Duran v. Brown, 7 Vet. App. 216 (1994).  

For these reasons, the Board concludes that the veteran was 
not entitled to receive a total disability rating for the 
10 years immediately preceding his death, and entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is not established.

III. Chapter 35 Educational Benefits

38 U.S.C.A. § 3501 provides that the surviving spouse or 
child of a veteran who died of a service connected disability 
is entitled to educational assistance.  In view of the fact 
that this decision denies entitlement to service connection 
for the cause of the veteran's death, the claim of 
entitlement to dependents' educational assistance lacks legal 
merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Eligibility for dependents' educational assistance under 
Title 38, United States Code, Chapter 35, is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link.


